Citation Nr: 0506374	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1951 to March 
1954.  The veteran died on November [redacted], 1999.  The appellant 
is the veteran's surviving spouse.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 decision 
rendered by the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The appellant 
indicated disagreement with that decision and, after being 
furnished a statement of the case, filed a substantive 
appeal.  

In June 2001, the Board remanded this matter to the RO for 
additional development.  In November 2001, the RO issued a 
supplemental statement of the case, in which it continued the 
denial of the appellant's claim.  

In January 2004, the Board issued a decision that denied 
service connection for the cause of the veteran's death.  The 
appellant filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2004, the 
parties to the appeal filed a Joint Motion for Remand.  In an 
October 2004 Order, the Court granted the motion, vacated the 
Board's January 2004 decision, and remanded the matter to the 
Board for further development.  

For the reasons set forth below, this appeal must be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

As noted in the parties Joint Motion for Remand, during the 
course of the appeal, while the case was before the RO, the 
appellant identified potentially outstanding evidence.  
Specifically, on her substantive appeal, filed in November 
2000, she stated that the veteran received private medical 
treatment records from Duke University.  The Joint Motion for 
Remand indicated that VA did not assist the appellant in 
obtaining the identified records.  VA's duty to assist set 
forth in part in 38 U.S.C.A. § 5103A, requires that VA make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A.  

Review of the veteran's claims file reveals that during the 
veteran's lifetime, in May 1986, the RO obtained records from 
Duke University Medical Center for the period from September 
1995 to November 1995.  It is not clear from the appellant's 
statement on her substantive appeal, noted above, whether 
these are the identified records or if the identified records 
pertain to another treatment period.  

Accordingly, upon remand, the RO should allow the appellant 
an additional opportunity to identify the pertinent evidence 
and assist her in obtaining any identified evidence by 
following the procedures set forth in 38 C.F.R. § 3.159. 

Therefore, this matter is REMANDED to the RO, via the AMC, 
for the following action.  

1.  The RO should send a letter to the 
appellant asking her to specifically 
identify any additional evidence or 
argument in support of her claim for 
service connection for the cause of the 
veteran's death.  The RO's letter should 
include a request that the appellant 
provide sufficient information and, if 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to the claim that are not currently of 
record.  The letter should specifically 
request authorization for VA to obtain 
identified records from the Duke 
University Medical Center.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe any further action to be taken.  

2.  Thereafter, the RO should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death in light of all pertinent evidence 
and legal authority. 

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her attorney an 
appropriate Supplemental Statement of the 
Case (to include citation to and 
consideration of all evidence added to 
the claims file since the November 2001 
Supplemental Statement of the Case) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



